Title: To George Washington from Colonel Thomas Hartley, 12 February 1777
From: Hartley, Thomas
To: Washington, George



May it please your Excellency.
York Town PennsylvaniaFebruary the 12th 1777

Since my last from Philadelphia I have been almost continually riding and forwarding the Recruiting Service of my Regement.
Mr Chambers declined serving—it was not till within a few Days, that another was appointed in his Room He is a Lieutenant Coxe of the same Maryland Battalion.
In a short Time I had recruited between 50 & 70 Men but these I delivered over to Colonel Irvines Regement I have in this County, got several Soldiers—but in many Parts of this Province (this County in particular)—there are several Discouraging Circumstances against the Recruiting Service.
A considerable Number had inlisted in the Flying Camp (near 1000 from York County); at Fort Washington several were taken Prisoners—the Surviving few are permitted to return Home to tell the doleful Story of their Captivity and Distress—almost all these Die in a few Days after they have joined their Families—from the inhumane Treatment they must have received from their Enemies The Thin Cloathing &ca of the rest of Flying Camp, has carried of many—in short at the

present—very few are to be found but in Hospitals or Sick Beds—The Influence these Things will have upon the Country will take a little Time to wear of—for this Time the recruiting Service is a little checked but hope it will soon be better—Some of the Militia are returning Home.
In Maryland I have three Companies, to be raised and am informed they will soon be recruited—In Virginia I have one—I shall the Day after to Morrow take a Tour through Maryland and Part of Virginia—for a few Days By Permission of the Committee of Congress. I have contracted in York and Lancaster for Arms for my Regement—They will be made, by the First of April or 15th The other Military Accoutraments such as Cartouch Boxes &ca will also be ready.
I made the earliest Application to Mr Mease for Cloathing—The Uniform Blue faced with white after the Cut of your Excellency’s Uniform—Major Bush has frequently waited on him & he says Materials are providing as fast as possible. Major Bush will stay in Philada till I retrun from Virginia.
I understand as I mentioned to your Excellency before that those of the 16 Additional Regements raising to the Southward intend to have ten Companies—I should also be exceedingly glad of this Privilege—as some Gentlemen of worth and Character have offered to join my Regement when all my other Captains are appointed—A Mr Swan of Hagers Town Maryland and now at the Camp—is one—I would give him the Command of a granadier or Light Infantry Company if allowed—he could very soon raise one—I would be happy to be honoured with a Note from your Excellency on this Subject.
I shall do all in my Power to raise and equip my Regement as soon as possible.
I have generally understood that the 16 Regements were called Guards—some here said Washingtons Guards, this Name if agreeable to your Excellency would be pleasing to all—In my Attestations I call my Regement Guards but have left Blank for any other Distinction—I hope this Freedom will not be displeasing to you.
I shall ere long be able to make a proper Return of the State of my Regement—I wish the Number may not be small. I am with the greatest Respect your most obedet Humble Servt

Thos Hartley

